Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1, 7, 10, 11, 17-19, 21, 22 and 35-37 are under consideration in this application.            
Election/Restrictions
The restriction requirement is deemed sound and proper and the finality is hereby maintained..
Again, the application has been examined to the extent readable on the elected compounds and expanded to include a genus of compounds of formula (I) wherein X is CRa and together with R1 and R2 form a 1,3-benzodioxol-5-yl ring, A is -CH2- or –CH2CH2-, Y is O  and  R4- R6, Ra as set forth in claim 1, exclusively.  All additional heterocyclic rings are drawn to non-elected subject matter.
Claim Rejections - 35 USC § 102
           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 21, 35 and-37 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Martin et al., Steiner and Asakawa et al.
Applicants’ amendments and arguments are persuasive to withdrawn the other references.
Again, Martin et al., Steiner and Asakawa et al. specifically recite the first recited compound and composition thereof in claim 21 herein.  Note the compound dihydromethysticin on page 4 of Martin et al. or compound no 8 in section [0015] of Steiner  or KAVA-6 in section [0082] of Asakawa et al. therein. Further, Asakawa et al. recite in section [0024] that the compounds have a variety of isomers.
Applicants merely assert that they have excluded the prior art compound by proviso clause in claim 1.  However, applicants still claim the isomer of the prior art compound in claims 21, 35 and 37 therein. Asakawa et al. in section [0024] recites that the α-pyrone derivatives have a variety of isomers, including geometrical isomers such as cis-isomers and trans-isomers, optical isomers such as d-isomers and l-isomers and rotational isomers. In the instant case, on of ordinary skill in the art would know that the racemate in the proviso clause would consist of two isomers.
           The factual situation here is well within the “Petering doctrine”: In re Petering et al., 49 CCPA 993, 301 F.2d 676, 133 USPQ 275 (1962).  There the court affirmed a 102(b) rejection on the ground that the prior art, while it did not expressly name applicants’ claimed compounds, did describe such a limited class of only twenty compounds “that one skilled in this art would at once envisage each member of this limited class, even though this skilled person might not at once define in his mind the formal boundaries of the class as we have done here” (133 USPQ at 280).  Here we do not have anywhere near twenty possible compounds within the limited class described by the references.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 9-11, 13, 17-19, 21, 22 and 33-37 is/are rejected under 35 U.S.C. 103 as being obvious over the combined teachings of Martin et al., Steiner, Asakawa et al., Fan et al., Afarinka et al, and Cognacq et al.
As discussed supra, the prior art references of Martin et al., Steiner, and Asakawa et al. teach the racemate which includes the two isomers.  Many of the claimed compounds are alkyl homologs and position isomers of the prior art compounds. For example, the claimed compounds wherein R5 is ethyl are the next adjacent alkyl homologs of the specific prior art compounds of of Martin et al., Steiner and Asahawa et al., whereas, the claimed compounds wherein A is –CH2- are the homologs of the compounds of Fan et al and Akarinka et al. Compounds that differ only by the presence or absence of an alkylene chain are homologs.  Moreover, the compound of Cognacq et al. differs only in having a methyl attached to pyranone ring rather than applicants’ hydrogen for the variable R3.               
Contra to applicants’ allegations in the instant response, alkyl homologues and positional isomers, having the same radical on different positions of the molecule, are prima facie obvious, and require no secondary teaching.  An experienced synthetic organic chemist, who is in possession of the prior art compounds would be motivated to make Applicants' position isomeric compounds because the skilled artisan is conventionally taught the expectation that such close analogues would have similar properties and upon the routine nature of such position isomeric preparation in the art of medicinal chemistry.  It would be routine for the chemist to vary the point of attachment in order to increase potency and to establish better patent protection that surrounds the known compounds.  
vis-à-vis the prior art compounds.
  The recognition of a property of prior art compounds heretofore unappreciated is not a sufficient basis upon which to predicate the issuance of a patent, thereby withdrawing from the public domain that is which already known.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Wilder, supra; In re Hoch, supra.  As explained in the previous office action, the claimed compounds are structural analogs of the expressly disclosed prior art compounds.
One of ordinary skill in the art, having possession of the reference taught compound, would have been motivated to prepare structural analogs of the reference compound with the reasonable expectation of obtaining compounds with similar properties and therefore, the same use.  One of ordinary skill in the art in possession of reference disclosed compound, needs to make a single structural modification such as altering the ring position of the substituents to arrive at the instantly claimed compounds.  
MPEP § 2143 provides:
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) a finding that the substituted components and their functions were known in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
The skilled artisan would have reasonable expectation that a structural analog such as a homolog or isomer of the reference disclosed compound would have similar properties as taught for the reference compound and therefore, the same use.  See In re KSR International Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Takeda Chem. Indus., Ltd. v. Alphapharma Pty., Ltd., 492 F.3d 1350, 1356 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990)).  The “reason or motivation” need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a "sufficiently close relationship ... to create an expectation," in light of the totality of the prior art, that the new compound will have "similar properties" to the old.  Dillon, 919 F.2d at 692; see also In re Wilder, 563 F.2d 457, 460 (CCPA 1977) (“[O]ne who claims a compound, per se, which is structurally similar to a prior art compound must rebut the presumed expectation that the structurally similar compounds have similar properties.”).  Once such prima facie case is established, it falls to the applicant to rebut it, for example with a showing that the claimed compound has unexpected properties.  Dillon, 919 F.2d at 692.
MPEP § 2143 provides that:
The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: “Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound.” Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455.

It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound.

Contrary to applicant’s argument, there would be sufficient motivation to one of ordinary skill in the art, in possession of the prior art compounds to make structural analogs thereof.  For Eisai court, “the requisite motivation can come from any number of sources and need not be explicit in the art.  Rather, it is sufficient to show that the claimed and prior art compounds possess a 'sufficiently close relationship … to create an expectation,' in light of the totality of the prior art, that the new compound will have 'similar properties' to the old." 
           Applicants merely allege that references do not provide any data for the formula (Ic) compounds.  Allegations by counsel are clearly not persuasive.  The compounds have the same recited uses.  Applicants have failed to provide any comparative data of the claimed compounds vis-à-vis the prior art compounds which demonstrates that the claimed compounds as a class exhibit any properties which are actually different from the closest prior compounds embraced by Hood et al.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); In re Hoch, 428 F.2d 1341, 166 USPQ 406 (CCPA 1970).
  Hence, the claimed compounds are deemed to be an optional variants of the compounds recited by the prior art references.
               It is believed that one having ordinary skill in the art before the effective filing date of the claimed invention would have found the claimed compounds prima facie obvious, since they are disclosed in the prior art references.   In absence of unexpected results, there is nothing unobvious in choosing the claimed compounds.
Conclusion            
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


plm
March 4, 2021